Citation Nr: 1745677	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for headaches.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1992 to December 1992, February 2000 to June 2000, and July 2006 to November 2007, with additional service in the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In July 2016, the Board remanded the case for additional development, which has been completed.  This matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's migraine headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100.





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's service-connected migraine headaches is rated at 30 percent, pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 30 percent rating for migraine headaches is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating for migraine headaches is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

Additionally, the rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

In March 2013, the Veteran contended that his headaches had worsened in nature.  He was afforded a VA examination in April 2013.  He described headaches, including migraine headaches, which were occurring approximately every two days.  He reported that the headaches were almost always incapacitating to some degree and impacted his ability to work.  His headaches lasted from hours up to a day in duration.  He had very frequent prostrating and prolonged attacks of migraine headache pain that occurred more than once per month.  He described cephalgia as pain to the top of the head.  He reported that he would experience some nausea, photophobia, and phonophobia.  He occasionally experienced auras, and he had some episodes of vomiting.  He treated his headaches with injectable Imitrex that provided some degree of benefit and propranolol that provided only minimal benefit.

In May 2013, the Veteran reported missing work due to headaches occurring more than once per month.  June 2013 and January 2014 medical records document that the Veteran complained of migraine headaches that were diagnosed as intractable.  However, his treatment plan was effective and resulted in fair symptom control.

Pursuant to the Board's July 2016 remand, the Veteran was provided an additional VA examination in November 2016.  The Veteran reported that his headaches occurred on average 4 to 5 days out of the week.  His migraine headache pain was a generalized cephalgia, not localized to any specific area of his head.  He reported that he experienced light and sound sensitivity, as well as nausea and vomiting.  He also had occasional aura typical with the visual changes, and scotoma.  He reported that his headaches typically lasted a day in duration and that incapacitating headaches occurred up to two times per month.  His headaches impacted his ability to work because he would not report to work or leave early 1 to 2 times per month.  However, the examiner did not find very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  Overall, he described an increase in the frequency and severity of his headaches.  Over the course of the past two years, he estimated going to the emergency room approximately six times for injections to abort the headaches.  Imitrex injections provided some degree of benefit for his migraine headaches.  Additionally, he took over-the-counter and prescription medications; however, these provided limited benefit for his migraine headaches.  

The Veteran underwent another VA examination for his headaches in March 2017. He had constant headache pain on both sides of his head lasting for up to two days.  Physical activity worsened his pain.  He reported getting 6 to 7 incapacitating headaches per month and he would either leave early from work or not go in.  He had characteristic prostrating attacks of headache pain once every month.  However, he was not found to have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  His symptoms included sensitivity to light and sound.  He was using a large amount of Imitrex (between 14 to 20 injections per month).

The Board finds that aforementioned evidence more closely approximates a headache disability characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In so finding, the Board notes that while the evidence has varied as to the severity of the Veteran's headache pain, the April 2013 VA examiner concluded that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  Additionally, VA examination reports of record indicated that the Veteran's headaches impacted his ability to work.  Moreover, the Board finds that the Veteran's statements as to missed work due to his headaches are competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating is warranted for migraine headaches.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  

The Board notes that a 50 percent rating is the maximum rating allowed under Diagnostic Code 8100.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 50 percent for migraine headaches is granted.





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


